FILED
                            NOT FOR PUBLICATION                             OCT 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICTOR RAY CRAWFORD,                             No. 09-16923

              Petitioner - Appellant,            D.C. No. 4:08-cv-02694-PJH

  v.
                                                 MEMORANDUM *
MICHAEL S. EVANS, Warden, Salinas
Valley State Prison,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                            Submitted October 4, 2010 **
                             San Francisco, California

Before: HUG, RYMER and N.R. SMITH, Circuit Judges.

       Victor Crawford appeals the district court’s denial of his habeas corpus

petition under 28 U.S.C. § 2254. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The California Court of Appeal’s determination that sufficient evidence

supported Crawford’s conviction for kidnapping to commit robbery was neither

contrary to, nor an unreasonable application of, Supreme Court precedent. See 28

U.S.C. § 2254(d). The appellate court reasonably concluded that “any rational trier

of fact could have found the essential elements of the crime beyond a reasonable

doubt,” Jackson v. Virginia, 443 U.S. 307, 319 (1979), because: (1) Crawford’s

first expression after kidnapping the victim was to question whether the victim had

any money; and (2) Crawford forcibly moved the victim to a secluded area several

blocks from the bus stop before questioning him, which a jury could reasonably

conclude was done to prevent others from discovering Crawford’s robbery attempt.

To the extent Crawford argues that he did not use the force necessary to constitute

a robbery, the state court reasonably rejected this as well, for the requisite "force or

fear" could be inferred from the victim’s testimony.

      AFFIRMED.